DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The black and white drawings filed on December 22, 2021 are accepted.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 12, 2022 is considered by the examiner.
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Status of the Claims
	Claims 1-30 are pending and will be examined on the merits herein.

Specification
The disclosure is objected to because of the following informalities:  
Paragraph [0014] describes U.S. Patent Application no. 12/861,740 which is now U.S. Patent no. 8,816,155 and 12/020,360 is abandoned and such should be disclosed.
Paragraph [0175] describes the reference variety NUN 07206 ONL which is U.S. Patent No. 10,285,631 B2 and such should be disclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Deposit of Biological Material
Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The invention appears to employ novel plants.  Since the plant is essential to the claimed invention it must be obtainable by a repeatable method set forth in the specification or otherwise be readily available to the public.  If the plant is not so obtainable or available, the requirements of 35 USC 112 may be satisfied by a deposit of the plant.  The specification does not disclose a repeatable process to obtain the plant and it is not apparent if the plant is readily available to the public.  Thus, a deposit is required for enablement purpose.  A deposit of 2500 seeds of each of the claimed embodiments is considered sufficient to ensure public availability.  If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone empowered to make such a statement, stating that the specific strain has been deposited under the Budapest Treaty and that the strain will be irrevocably and without restriction released to the public upon the issuance of a patent, and will be publicly available for the enforceable life of the patent, would satisfy the deposit requirement made herein.  
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. 1.801-1.809 and MPEP 2402-2411.05, Applicants may provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the same, or by a statement by an attorney of record over his or her signature and registration number, showing that
                    (a)      during the pendency of this application, access to the invention will be afforded to the Director upon request;
                    (b)      all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
                    (c)      the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; and
                    (d)     evidence will be provided of a test of the viability of the biological material at the time of deposit (see 37 CFR 1.807).
Furthermore, Applicant must supply a statement from a person in a position to corroborate that the biological material which is deposited is a biological material specifically identified in the application to comply with the terms and conditions applicable to deposits for patent purposes.  See CFR 1.804(b).  
Paragraph [0173] states that a total of 625 seeds of the hybrid onion variety NUN 07212 ONL was made and accepted by the Budapest Treaty by Nunhems B.V. on December 1, 2021 at NCIMB assign number 43755 and seed lot number 25572601009.  The viability letter has not been submitted.

Claims 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Regarding claims 15-16, the claims are drawn to a method of introducing a single locus conversion in the plant because NUN 07212 ONL is a hybrid.  Each time anything is crossed with NUN 07212 ONL, there will be segregation of its genes.
Regarding claim 17 drawn to the onion plant produced by the method of introducing a single locus conversion, the onion plant can only be produced by introducing the locus conversion into one of its parents if they are inbred.

Written Description
Claims 1-6, 8 and 10-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to onion plant, plant part, or seed of hybrid NUN 07206 ONL and to methods of using or making such plants.
Regarding claims 1-6, 8, 10-30 are broadly drawn to plant, plant part, pollen, seeds of said variety nor have described progeny of NUN 07212 ONL, nor have described parental plants that are crossed to produce variety NUN 07212 ONL.  The applicant has not described any plant that have the distinguishing characteristics, other than plants of NUN 07212 ONL.  Applicant has not described any plants that do not significantly differ from NUN 07212 ONL.  Applicant has not described any was to identify a bulb, bulblet, seed or plant part.  The applicant has not described any method for producing a combination of parental lines of plants producing at least one further generation from the plant of claim 1.
Regarding claims 3, 12-13 and 30 are broadly drawn to seeds from a hybrid onion plant, NUN 07212 ONL.  Seeds produced from the claimed hybrid would be the result of either selfing the hybrid or crossing it to another onion plant of any unspecified genotype or phenotype.  A skilled artisan would appreciate that selfing the claimed hybrid would result in an extremely high degree of allelic assortment at each genetic locus.  Moreover, outcrossing the claimed hybrid would introduce even more extraneous genetic material.  Either one of these outcomes would result in the production of plants that vary dramatically from hybrid NUN 07212 ONL; however, the specification is silent with respect to any description of such plants.
Regarding claim 11, the plant differs from NIN 07212 ONL where it is required to the numerical characteristics within 5% significance.  This would mean the it can differ from NUN 07212 ONL.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the claim is indefinite because it is unclear what is within the group of plant breeding techniques.  It is suggested that the word “comprising” be substituted with --consisting--.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claim does not include all the limitations of claim 1 because the plant differs from NUN 07212 ONL by one characteristic when the required numerical characteristics is within 5% significance.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3, 12-13 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Watson (U.S. Patent No. 10,285,361 B2).
The claims are drawn to plants derived from seeds and seeds of undefined degree of genotypic and phenotypic variability relative to hybrid onion NUN 07212 ONL.  As such, the claims are being interpreted to encompass any onion plant having at least some of the same morphological and physiological characteristics of hybrid onion NUN 07212 ONL.
Watson discloses an onion plant having several of the same morphological and physiological characteristics of NUN 07212 ONL.  For example, Watson onion plant has an erect plant habit, globe bulb shape, about 8 cm in bulb height and diameter and scale retention good (see Table 1).
Accordingly, Watson teaches onion seeds and plants which is indistinguishable from the instant claimed onion plants.
Conclusion
No claims are allowed.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE HWU whose telephone number is (571)272-0977.  The examiner can normally be reached on M-TH 5:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/June Hwu/
Primary Examiner, Art Unit 1661









Request for Information under 37 CFR §1.105
Applicant and the assignee of this application are required under 37 CFR § 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application. 
This request is being made for the following reasons:
Applicant is claiming a seed or plant of onion variety NUN 07212 ONL, but the instant specification is silent about what starting materials and methods were used to produce plant variety NUN 07212 ONL. It is unclear if the proprietary parents are inbreds, or the variety NUN 07212 ONL is an inbred or hybrid and what type of seed was deposited. The requested information is required to make a meaningful and complete search of the prior art.

In response to this requirement, if known, please provide answers to each of the following interrogatories eliciting factual information:
Please supply the breeding methodology and history regarding the development of the claimed variety.
a) Such information should include all of the public or commercial designations/denominations used for the original parental lines.  
b) Information pertaining to the public availability (use and/or sale) of the original parental lines as well as the claimed variety should be set forth.
c) The breeding method used should be set forth, such as whether single seed descent, bulk method, backcross method, or some other method was used.
d) The filial generation in which the claimed plant was chosen should be set forth.
e) Information pertaining to the homozygosity or heterozygosity of the parents as well as the claimed plant should be set forth.
f)  Are there any patent applications or patents in which sibs or parents of the claimed  plant are claimed?  If so, please set forth serial numbers and names of the sibs or parents.

If Applicant views any or all of the above requested information as a Trade Secret, then Applicant should follow the guidance of MPEP § 724.02 when submitting the requested information. Applicant is advised that should any such information be determined to be material to patentability then it will not be allowed to be expunged from the record.

In responding to those requirements that require copies of documents, where the document is a bound text or a single article over 50 pages, the requirement may be met by providing copies of those pages that provide the particular subject matter indicated in the requirement, or where such subject matter is not indicated, the subject matter found in Applicant' s disclosure.  Please indicate where the relevant information can be found.

The fee and certification requirements of 37 CFR § 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR § 1.105 that are included in the Applicant' s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR § 1.105 are subject to the fee and certification requirements of 37 CFR § 1.97 if submitted subsequent to a first Office action on the merits.

The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR § 1.56.  Where the Applicant does not have or cannot readily obtain an item of required information, a statement that the item is unknown or cannot be readily obtained may be accepted as a complete reply to the requirement for that item.

This requirement is attached with this Office Action.  A complete reply to the enclosed Office Action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office Action.
 
	/SHUBO (JOE) ZHOU/            Supervisory Patent Examiner, Art Units 1661 and 1662